Fourth Court of Appeals
                                  San Antonio, Texas
                                         April 1, 2020

                                     No. 04-18-00865-CV

                          IN RE THE COMMITMENT OF M.A.C.

                  From the 175th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2017CI23282
                      Honorable Catherine Torres-Stahl, Judge Presiding


                                        ORDER

        On July 17, 2019, we abated this Anders appeal to the trial court for appointment of new
counsel to prepare and file an appellant’s brief on the merits. A supplemental clerk’s record
containing the trial court’s order appointing Ms. Judith Wemmert as new appellate counsel was
filed. On August 23, 2019, we reinstated the case and ordered appellant’s brief due on or before
September 23, 2019. Thereafter, we issued several orders directing Ms. Wemmert to file
appellant’s brief. By January 9, 2020, Ms. Wemmert had failed to file appellant’s brief, and we
abated the case to the trial court for a hearing to determine if new appellate counsel should be
appointed and to consider whether sanctions should be imposed against Ms. Wemmert for failing
to timely file appellant’s brief.

       On February 13, 2020, we received a supplemental clerk’s record containing the trial
court’s findings that appellant desires to prosecute his appeal and is indigent, that appellant
wants to have his court-appointed attorney Ms. Wemmert continue to represent him on appeal,
and that Ms. Wemmert has not abandoned the appeal. The trial court recommended that we not
sanction Ms. Wemmert. On February 20, 2020, we ordered the appeal reinstated on our docket.
We ordered appellant’s brief due on March 20, 2020, stating: “No extensions of time will be
granted.” We did not impose sanctions at that time.

        To date, appellant’s brief still has not been filed. It is therefore ORDERED that
appellant’s appointed appellate counsel, Ms. Judith Wemmert, must respond to this court in
writing no later than April 10, 2020. The response should state a reasonable explanation for
failing to timely file appellant’s brief. It is further ORDERED that Ms. Wemmert must file
appellant’s brief in this appeal no later than April 10, 2010. If the brief is not filed by such
date, this appeal will be abated to the trial court for a hearing to determine if new appellate
counsel should be appointed and to consider whether sanctions should be imposed against
Ms. Wemmert for failing to timely file appellant’s brief.
                                              _________________________________
                                              Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 1st day of April, 2020.



                                              ___________________________________
                                              Michael A. Cruz,
                                              Clerk of Court